Title: To Thomas Jefferson from Thomas Nelson, 16 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Williamsburg Jany. 16. 1781

In my Letter of Yesterday I informed your Excellency that the Enemy’s Fleet had fallen down to Hardy’s Ferry. This afternoon I have Intelligence that it was on its Way again, and standing for Newport-news. Yesterday about twelve o’Clock, the Enemy were seen from this Shore to land a Number of Men on a Point below the Mouth of Pagan Creek, and soon afterwards a heavy firing commenced, the Issue of which has not yet reached me. Very few Men have joined me from those Counties, whose Militias, according  to your’s of the 15th., were to compose the Armament for our Defence on this Occasion; for which Reason it will not be immediately in my Power to comply with your Instructions. So soon as it can be done, I shall pay them due Attention. The Louisa Militia I have ordered to file off for the Defence of Fredericksburg. The Number of effective Men now at this Post and York is about one thousand, some of whom are not yet armed; and as it appears to be impracticable, such shall be discharged. I shall be careful to have communicated to you every thing of Moment; & am Dear Sir, with the greatest Respect Your mo: Obedt. & hble Servt.,

Thos Nelson Jr. B.G.

